EXHIBIT 21.1 List of Subsidiaries of Two Rivers Water Company Company State of Organ-ization Ultimate Parent Immediate Parent % Owner-ship Two Rivers Water Company CO TRWC, Inc. CO Two Rivers Water Company Two Rivers Water Company HCIC Holdings, LLC CO Two Rivers Water Company TRWC, Inc. Huerfano-Cucharas Irrigation Company CO Two Rivers Water Company HCIC Holdings 91 Two Rivers Water LLC CO Two Rivers Water Company Two Rivers Water Company Two Rivers Farms LLC CO Two Rivers Water Company Two Rivers Water Company Two Rivers Farms F-1 LLC CO Two Rivers Water Company Two Rivers Water Company Two Rivers Energy LLC CO Two Rivers Water Company Two Rivers Water Company Northsight, Inc. CO Two Rivers Water Company Two Rivers Water Company 98 Southie Developments LLC CO Two Rivers Water Company Northsight, Inc. 98
